MEMORANDUM ****
Maria del Rosario Zambrano-Buitimea petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affir*610manee of an immigration judge’s (“IJ”) denial of her application for asylum. Zambrano-Buitimea contends that the IJ denied her due process by pretermitting her asylum claim without taking any testimony on the claim. Zambrano-Buitimea, however, failed to raise this argument in her appeal before the BIA and thus failed to exhaust her administrative remedies. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001). As this was a procedural error the administrative tribunal could have remedied, exhaustion is required, and we are without jurisdiction to review her claim. Id.; see also Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The stay of voluntary departure will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir. 2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.